DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/6/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, with respect to the rejections under 35 U.S.C. 112, have been fully considered and are persuasive. The 112(b) rejection has been withdrawn. 
Applicant’s arguments, with respect to the rejections under 35 U.S.C. 103, have been considered and are persuasive. The amendment has overcome the rejection. However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Friesen (US 20110205242 A1, cited on IDS 7/19/2021), in view of Liu (US 20130093788 A1, cited on IDS 7/19/2021) and Pallamsetty (US 20190141252 A1).
Regarding Claim 1, Friesen discloses a mixed reality presentation system (Fig. 2) comprising: 
a headwear to present virtual images to a person wearing the headwear (Fig. 2, 104. [0049] “In some embodiments, system 100 can include display device 104. Display device 104 can be any type of display including, but not limited to: a computer screen or monitor, a head mounted unit, a projection based display as well as any other kind of display.”);
a main unit (Fig. 2, 102. [0048] “In one embodiment, system 100 may include computing device 102. Computing device 102 may be any type of computer, including either a desktop or a laptop computer.”) comprising: 
sensors (Fig. 2, 106) to sense a surrounding physical environment and position and orientation of the headwear ([0050] “Imaging device 106 can be any device capable of sensing optical information. In some cases, imaging device 106 can be a camera. In some cases, imaging device 106 may be a video camera of some kind.”); 
a virtual image generator to generate the virtual images based on the sensed surrounding physical environment ([0053] “With this arrangement, images gathered from imaging device 106 can be received by computing device 102 and combined with virtual information.”); and 
a transmitter to transmit the generated virtual images to the headwear for presentation ([0053] “The combined information can then be transmitted back to display device 104 to be displayed for a user. In particular, this allows system 100 to augment the view of a user with one or more virtual objects or images.”).
Friesen does not expressly disclose the virtual images are generated based on the headwear position and orientation.
Furthermore, Friesen discloses that “imaging device 106 can be disposed in any location with respect to various components of system 100. In some cases, imaging device 106 can be stationary. In other cases, imaging device 106 can be mounted to another component of system 100.” But Friesen does not expressly disclose the sensors is comprised by the main unit.
However, in the same field of endeavor, Liu discloses a main unit (Fig. 1A, 10) comprising: sensors (Fig. 1A, 20A and 20B) to sense a surrounding physical environment and position and orientation of the headwear ([0045] “In this embodiment, computing system 12 is communicatively coupled to one or more capture devices 20A and 20B. In other embodiments, more or less than two capture devices can be used to capture the room or other physical environment of the user. Capture devices 20A and 20B may be, for example, cameras that visually monitor one or more users and the surrounding space such that gestures and/or movements performed by the one or more users, as well as the structure of the surrounding space, may be captured, analyzed, and tracked.”); a virtual image generator to generate the virtual images based on the sensed surrounding physical environment and the sensed headwear position and orientation ([0062] “As will be explained below, the system will track the user's position and orientation so that the system can determine the field of view of the user.” [0122] “Data from the orientation sensor 132, e.g. the three axis accelerometer 132C and the three axis magnetometer 132A, can also be used with the outward facing camera 113 image data for mapping what is around the user, the position of the user's face and head in order to determine which objects, real or virtual, he or she is likely focusing on at the time.”).
Friesen and Liu disclose the main unit is a stationary desktop accessory, but fail to expressly disclose the main unit is a stationary desktop accessory in a single box housing.
However, in the same field of endeavor, Pallamsetty discloses a main unit (Fig. 1, 102) comprising: sensors ([0036] “For example, the electronic device 102 may or may not include an image sensor 104 and/or optical system(s) 106.”); a virtual image generator ([0049] “The processor 112 may include and/or implement a surround view image content obtainer 114, a reorientation input obtainer 116, and/or a field of view orienter 118.”); and a transmitter ([0074] “Additionally or alternatively, the electronic device 102 may send (e.g., transmit) the reoriented FOV to another device.”); wherein the main unit is a stationary desktop accessory in a single box housing ([0035] “Examples of the electronic device 102 may include… gaming consoles… set-top boxes…” Examiner notes that a gaming console or a set-top box teaches the claimed “single box housing”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Friesen with the feature of comprising the sensors in the main unit, generating the virtual images based on sensed environment and headwear position and orientation, and configuring the main unit as a stationary desktop accessory in a single box housing. Doing so could provide real-time image updates to the user by using an integrated electronic device.
Regarding Claim 2, Friesen-Liu-Pallamsetty discloses the system of claim 1, wherein the headwear comprises: an inertial motion sensor (Liu [0052] “Inside, or mounted to temple 102, are ear phones 130, inertial sensors 132, one or more location sensors 144, e.g. a GPS transceiver, an infrared (IR) transceiver, optional electrical impulse sensor 128 for detecting commands via eye movements and temperature sensor 138. In one embodiment, inertial sensors 132 include a three axis magnetometer 132A, three axis gyro 132B and three axis accelerometer 132C (See FIG. 3A). The inertial sensors are for sensing position, orientation, and sudden accelerations of head mounted display device 2. From these movements, head position may also be determined.”); and 
a display controller to modify the virtual images received from the main unit based on signals from the inertial motion sensor (Liu [0122] “FIG. 6A is a flowchart of an embodiment of a method for determining positions of real and virtual objects in a three-dimensional field of view of the display device system. In step 510, one or more processors of the control circuitry 136, the processing unit 4,5, the computing system 12 or a combination of these receive image data from one or more outward facing cameras, and in step 512 identify one or more real objects in the outward facing image data. In some embodiments, outward facing image data is three-dimensional image data. Data from the orientation sensor 132, e.g. the three axis accelerometer 132C and the three axis magnetometer 132A, can also be used with the outward facing camera 113 image data for mapping what is around the user, the position of the user's face and head in order to determine which objects, real or virtual, he or she is likely focusing on at the time.”).
Regarding Claim 3, Friesen-Liu-Pallamsetty discloses the system of claim 2, wherein the modifying comprises a two-dimension shift of the virtual images (Friesen [0075] “System 100 continues to track the position and orientation of proxy 210 and modifies the orientation of virtual line 502 accordingly to give the appearance of a line permanently drawn on the surface of proxy 210.” [0079] “It will be understood that when user 200 rotates proxy 210 or when user 200 moves so as to change the perspective of proxy 210, system 100 continuously adjusts the orientation and position of virtual coloring image 810, virtual star shape 702 and virtual line 502 to give the appearance that these design elements have been permanently applied to the three dimensional proxy.”).
Regarding Claim 5, Friesen-Liu-Pallamsetty discloses the system of claim 1, wherein the sensors of the main unit are supported by a display having a vertical face (Liu, Fig. 1, the display of main unit 10 has a vertical face).
Regarding Claim 6, Friesen-Liu-Pallamsetty discloses the system of claim 1, wherein the virtual image generator is to virtually attach the generated virtual images to objects of the sensed surrounding physical environment such that the generated virtual images attached to the object are positionally relocated based upon sensed movement of the object (Friesen [0075] “System 100 continues to track the position and orientation of proxy 210 and modifies the orientation of virtual line 502 accordingly to give the appearance of a line permanently drawn on the surface of proxy 210.” [0079] “It will be understood that when user 200 rotates proxy 210 or when user 200 moves so as to change the perspective of proxy 210, system 100 continuously adjusts the orientation and position of virtual coloring image 810, virtual star shape 702 and virtual line 502 to give the appearance that these design elements have been permanently applied to the three dimensional proxy.”).
Regarding Claim 7, Friesen-Liu-Pallamsetty discloses the system of claim 1, wherein the sensors of the main unit comprise: optical tracking sensors to locate and track movement of the headwear (Liu [0045] “In other embodiments, more or less than two capture devices can be used to capture the room or other physical environment of the user. Capture devices 20A and 20B may be, for example, cameras that visually monitor one or more users and the surrounding space such that gestures and/or movements performed by the one or more users, as well as the structure of the surrounding space, may be captured, analyzed, and tracked.”); and image and depth cameras to sense the surrounding environment (Liu [0046] “Capture devices 20A and 20B may be depth cameras. According to an example embodiment, each capture device 20A, 20B may be configured to capture video with depth information including a depth image that may include depth values via any suitable technique including, for example, time-of-flight, structured light, stereo image, or the like.”).
Regarding Claim 8, Friesen-Liu-Pallamsetty discloses the system of claim 7, wherein the sensors of the main unit further comprise a user interaction sensor to detect user touches in the surrounding physical environment (Liu, Figs. 13A-13D, [0045] “Capture devices 20A and 20B may be, for example, cameras that visually monitor one or more users and the surrounding space such that gestures and/or movements performed by the one or more users, as well as the structure of the surrounding space, may be captured, analyzed, and tracked.” [0074] “Typically, virtual objects are displayed in three dimensions so that just as a user interacts with real objects in three dimensions, the user may interact with virtual objects in three dimensions.” [0110] “User input software 477 can receive data identifying physical actions like gestures, particular spoken commands or eye movements for controlling an application. The one or more physical actions may indicate a response or request of a user with respect to a real or virtual object.”).
Regarding Claim 9, Friesen-Liu-Pallamsetty discloses the system of claim 1, the when the main unit is part of a stationary desktop mounted display and sensor system (see Friesen Fig. 2, 102 and Liu Fig. 1A, 100).
Regarding Claim 10, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject claim 10.
Regarding Claim 11, Friesen-Liu-Pallamsetty discloses the method of claim 10, wherein the stationary main unit is a desktop accessory and wherein the surrounding physical environment comprises a desktop (see Friesen Fig. 2, 102 and Liu Fig. 1A, 100).
Regarding Claim 12, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject claim 12.
Regarding Claim 13, Friesen-Liu-Pallamsetty discloses the method of claim 10, wherein the virtual images generated by the main unit and transmitted to the headwear omit any image data from the headwear (Liu [0002] “In embodiments described below, a see-through, head mounted mixed reality display device system…”).
Regarding Claim 14, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject claim 14.
Regarding Claim 15, it recites similar limitations of claim 9. The rationale of claim 9 rejection is applied to reject claim 15.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Friesen (US 20110205242 A1, cited on IDS 7/19/2021), in view of Liu (US 20130093788 A1, cited on IDS 7/19/2021) and Pallamsetty (US 20190141252 A1), further in view of Ambrus (US 20160131902 A1, cited on IDS 7/19/2021).
Regarding Claim 4, Friesen-Liu-Pallamsetty discloses the system of claim 1. In the same field of endeavor, Ambrus discloses wherein sensor of the main unit has a field of view (Ambrus [0036] “In an embodiment, hub computing device 12 may be used to track user 18 and head mounted display device 2 to provide a preliminary determination of location and orientation of head mounted display device 2. Various sensor technologies may be implemented in hub computing device 12 including RGB camera, depth sensor, and/or other technologies to determine location and orientation of head mounted display device 2.”) and wherein the headwear further comprises a sensor to sense the physical environment outside the field of view (Ambrus [0039] “At the front of head mounted display device 2 is room-facing camera 112 that can capture video and still images.”) and transmit signals to the main unit for use by the main unit to track physical objects outside the field of view (Ambrus [0040] “In an embodiment, room-facing camera 112 is a depth camera that may capture a depth image of a scene… The data from the sensors may be sent to processing unit 4 or hub computing system 12 for processing.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Friesen-Liu-Pallamsetty with the feature of comprising a sensor to sense the physical environment outside the field of view of the sensors of main unit, and transmitting signals to the main unit to track physical objects outside the field of view. Doing so could capture data from multiple sources and facilitate data processing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613